DYKMAN, J.
This is an appeal from an order of the county court of Kings county, directing a resale of the property described in the complaint. The action is for the foreclosure of a mortgage, and the sale was under the judgment thereon. There was a, misapprehension respecting the adjournment of the sale on the part of the judgment creditor, who was present to protect his judgment. Either the misinformation respecting the adjournment of" the sale was the result of design or misinformation, and in either case it would be inequitable to permit the sale to stand. The order appealed from is just, and should be affirmed, with $10. costs and disbursements. All concur.